Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7, 9, 11 – 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. No. 2010/0182265 A1).
As to claim 1, Kim shows a key indication method (Figs. 4 and 8 and paras. 43 and 76), applied to an electronic device (mobile terminal 100, Fig. 1 and para. 22), wherein the electronic device has at least one key (inherently included in a given key map, para. 35), and the method comprises: obtaining state information of the electronic device (i.e. folding angle, Fig. 2 and para. 30); and in a case that the state information meets a preset condition (i.e. a specific folding angle in state A or D, for example, Fig. 4 and para. 45), displaying a target indication icon (i.e. keys for controlling video playback, for example), corresponding to the key in a first manner, in a key display area corresponding to the key on a display screen (i.e. on the first touch screen, Fig. 4 and para. 45).
As to claim 2, Kim shows that in a case that the state information does not meet the preset condition (i.e. folding state B, for example) skipping displaying the target indication icon (Fig. 4 and para. 45).
As to claim 3, Kim shows that a key display area is different from a key operation area of the key (i.e. an operation can be executed even when a key is not displayed, para. 40).
As to claim 4, Kim shows that the key has an active state of responding to a key operation function (i.e. the key is present in folding states A and D, Fig. 4 and para. 45) and an inactive state of not responding to the key operation function (i.e. the key is not present in folding state B, Fig. 4 and para. 45); wherein in a case that the state information meets the preset condition, the key is in the active state; or in a case that the state information does not meet the preset condition, the key is in the inactive state (Fig. 4 and para. 45).
As to claim 5, Kim shows that the state information is a motion parameter of the electronic device (i.e. folding state, Fig. 4 and para. 45), and the motion parameter comprises a flip angle (i.e. folding state, Fig. 4 and para. 45).
As to claim 6, Kim shows that the preset condition comprises a flip angle of the electronic device is greater than a preset angle (i.e. folding state, Fig. 4 and para. 45).
As to claim 7, Kim shows that method of, in a case that the key is in the active state (i.e. present in folding states A or D, Fig. 4 and para. 45), the displaying a target indication icon corresponding to the key in a first manner, in a key display area corresponding to the key on a display screen (Fig. 4 and para. 45) specifically comprises: obtaining a target working state of the key (i.e. present, Fig. 4 and para. 45); determining, based on a correspondence between a working state of the key and an indication icon of the key, the target indication icon corresponding to the target working state (i.e. video playback for example, Fig. 4 and para. 45); and displaying the target indication icon corresponding to the key in the first manner, in the key display area corresponding to the key on the display screen (Fig. 4 and para. 45).
As to claim 9, Kim shows that in a case that the key is in the active state, the displaying a target indication icon corresponding to the key in a first manner, in a key display area corresponding to the key on a display screen (Fig. 4 and para. 45) comprises: obtaining target application information (i.e. status of video playback, for example, Fig. 4 and para. 45); configuring a key function corresponding to the key based on the target application information (i.e. keys for video payback, Fig. 4 and para. 45); and displaying the target indication icon corresponding to the key function in the first manner, in the key display area corresponding to the key on the display screen (Fig. 4 and para. 45).
AS to claim 11, Kim shows an electronic device (mobile terminal 100, Fig. 1 and para. 22), comprising a processor 160 (Fig. 2 and para. 31), a memory 150 (Fig. 2 and para. 31), and a program that is stored in the memory and that can be run on the processor (Fig. 2 and para. 31), wherein the electronic device has at least one key (inherently included in a given key map, para. 35), wherein when the program is executed by the processor, the following steps are implemented: obtaining state information of the electronic device (i.e. folding angle, Fig. 2 and para. 30); and in a case that the state information meets a preset condition (i.e. a specific folding angle in state A or D, for example, Fig. 4 and para. 45), displaying a target indication icon corresponding to the key in a first manner (i.e. keys for controlling video playback, for example), in a key display area corresponding to the key on a display screen (i.e. on the first touch screen, Fig. 4 and para. 45).
As to claim 12, Kim shows an interface unit 140 (Fig. 2 and para. 34), wherein the interface unit is an interface for connecting the electronic device to an external apparatus (Fig. 2 and para. 34).
As to claim 13, Kim shows that in a case that the state information does not meet the preset condition (i.e. folding state B, for example) skipping displaying the target indication icon (Fig. 4 and para. 45).
As to claim 14, Kim shows that a key display area is different from a key operation area of the key (i.e. an operation can be executed even when a key is not displayed, para. 40).
As to claim 15, Kim shows that the key has an active state of responding to a key operation function (i.e. the key is present in folding states A and D, Fig. 4 and para. 45) and an inactive state of not responding to the key operation function (i.e. the key is not present in folding state B, Fig. 4 and para. 45); wherein in a case that the state information meets the preset condition, the key is in the active state; or in a case that the state information does not meet the preset condition, the key is in the inactive state (Fig. 4 and para. 45).
As to claim 16, Kim shows that the state information is a motion parameter of the electronic device (i.e. folding state, Fig. 4 and para. 45), and the motion parameter comprises a flip angle (i.e. folding state, Fig. 4 and para. 45).
As to claim 17, Kim shows that method of, in a case that the key is in the active state (i.e. present in folding states A or D, Fig. 4 and para. 45), the displaying a target indication icon corresponding to the key in a first manner, in a key display area corresponding to the key on a display screen (Fig. 4 and para. 45) specifically comprises: obtaining a target working state of the key (i.e. present, Fig. 4 and para. 45); determining, based on a correspondence between a working state of the key and an indication icon of the key, the target indication icon corresponding to the target working state (i.e. video playback for example, Fig. 4 and para. 45); and displaying the target indication icon corresponding to the key in the first manner, in the key display area corresponding to the key on the display screen (Fig. 4 and para. 45).
As to claim 18, Kim shows that in a case that the key is in the active state, the displaying a target indication icon corresponding to the key in a first manner, in a key display area corresponding to the key on a display screen (Fig. 4 and para. 45) comprises: obtaining target application information (i.e. status of video playback, for example, Fig. 4 and para. 45); configuring a key function corresponding to the key based on the target application information (i.e. keys for video payback, Fig. 4 and para. 45); and displaying the target indication icon corresponding to the key function in the first manner, in the key display area corresponding to the key on the display screen (Fig. 4 and para. 45).
As to claim 20, Kim shows a non-transitory computer-readable storage medium (Fig. 2 and para. 31), wherein the non-transitory computer-readable storage medium stores a program (Fig. 2 and para. 31), and when the program is executed by a processor, the steps of the key indication method according to claim 1 are implemented (see rejections for claims 1 and 11).
Allowable Subject Matter
Claims 8, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627